Citation Nr: 1722817	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-18 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a left knee disability (degenerative changes left knee, status post patellar tendon transfer, medial meniscus tear and torn anterior cruciate ligament) prior to January 20, 2015.

2. Entitlement to a rating in excess of 10 percent for a right knee disability (degenerative changes, right knee).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1976 with the U.S. Air Force and from September 1981 to July 1984 with the U.S. Navy.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, the Veteran had a hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.

In July 2016, the Board remanded the issue of entitlement to a rating in excess of 10 percent for a right knee disability to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the July 2016 remand, the RO obtained the Veteran's outstanding VA treatment records.  The RO also scheduled the Veteran for a VA joints examination to evaluate the severity of his right knee disability, as discussed further below.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

In that July 2016 decision, the Board also denied entitlement to rating in excess of 10 percent for a left knee disability prior to January 20, 2015.  The Veteran appealed that issue to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued an order granting the parties' Joint Motion for Partial Remand (JMPR) to vacate that decision, and remanded the case back to the Board for compliance with the JMPR.  The JMPR instructed the Board "to properly consider and weigh the lay evidence, and to sufficiently explain whether it shows that a separate rating under DC [Diagnostic Code] 5257 [for instability of the knee] is warranted."  Specifically, the JMPR directed the Board to discuss the favorable lay evidence submitted by the Appellant on this issue, namely his March 2016 hearing testimony, his December 11, 2011 statement, his July 2013 statement that he used a knee brace to prevent his knee from giving out, a September 2010 letter from the Transportation Security Administration (TSA), and lay statements in the August 2011 VA examination report.  (Although the JMPR cited a December 2001 statement, the Board believes that the JMPR is actually referring to a December 2011 statement regarding his knee condition, as no such December 2001 statement is of record and any such statement would not fall within the relevant appeal period.) 

As discussed in the Board's July 2016 decision and remand, during the pendency of the appeal, the RO awarded the Veteran a 100 percent temporary rating following a total left knee replacement in a May 2015 rating decision, effective January 20, 2015.  At the conclusion of the period of convalescence, the RO assigned the Veteran's left knee condition a 30 percent rating.  At the Board's March 2016 hearing before the undersigned, the Veteran indicated that he was content with the 30 percent rating, and wished to only appeal the 10 percent rating in effect prior to January 20, 2015.  

For the reasons discussed in the Board's July 2016 decision and remand, a claim for a total disability rating based on individual unemployability (TDIU) is not implied in the instant claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (explaining that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability").  The Board also observes that an August 2016 VA treatment record shows that the Veteran reported that he recently had started a new job.

Additional medical evidence was associated with the claims file after the most recent statement of the case (SOC) regarding the left knee claim was issued.  However, the representative indicated that the Veteran wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304. 

The issue of entitlement to service connection for a hip disability, to include as secondary to the Veteran's service-connected knee disabilities, has been raised by the record in various statements - including the Veteran's July 2013 statement and March 2016 hearing testimony - and by VA treatment records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. Prior to January 20, 2015, the Veteran had painful range of motion in the left knee, with flexion to 115 degrees at worst and extension to 5 degrees at worst, with symptoms of swelling and subjective feelings of instability, as well as use of a knee brace, but no objective evidence of instability.

2. The Veteran has had painful range of motion in the right knee, with flexion to 115 degrees at worst and extension to 5 degrees at worst, with symptoms of swelling and subjective feelings of instability, but no objective evidence of instability.


CONCLUSIONS OF LAW

1. Prior to January 20, 2015, the criteria for a rating in excess of 10 percent for a left knee disability were not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261, 5256, 5257 (2016).

2. The criteria for a rating in excess of 10 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261, 5256, 5257 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Pertinent regulations for consideration include 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59 and § 4.71a (Diagnostic Codes, or DCs 5257, 5258, 5260, and 5261) - all of which were provided to the Veteran in the June 2013 statement of the case, the November 2016 supplemental statement of the case, and the July 2016 Board decision and remand, and will not be repeated here in full.  Other Diagnostic Codes relevant to knee disabilities that were not previously provided are discussed below.

I. Increased Ratings 

A. Left Knee Rating Prior to January 20, 2015

The Veteran asserts that he is entitled to a rating higher than 10 percent prior to January 20, 2015 for his service-connected left knee disability, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (arthritis, due to trauma) and 5261 (for limitation of extension).  The Veteran was granted a 10 percent rating prior to January 20, 2015 based on painful motion of the left knee, which allows for at least the minimum compensable rating for a particular joint.  See 38 C.F.R. § 4.59.  He seeks a higher rating.  

In order to warrant a rating in excess of 10 percent for the left knee based solely on limitation of motion, the evidence must show: 

* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).  See 38 C.F.R. § 4.71a. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5010 for traumatic arthritis has no independent rating criteria, but directs that disabilities assigned this code be rated as degenerative arthritis (i.e. under DC 5003).  When there is painful motion of a major joint caused by degenerative arthritis (rated under DC 5003) that is detected on x-ray, such painful motion, pursuant to 38 C.F.R. § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there was no actual limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Based on the review of the treatment record, the Veteran's left knee disability failed to meet the schedular criteria for a higher rating since his range of motion was mostly normal or near normal.  The August 2011 VA examination report noted that he had left knee flexion to 140 degrees and extension to 0 degrees.  No evidence of ankylosis was seen.  At a November 2013 Tampa, Florida VA Medical Center orthopedic consult, the Veteran presented with full range of motion and full strength in the left knee.  Based on these results, the Veteran was not entitled to a compensable rating under the rating criteria.  Therefore, the 10 percent rating is continued for painful range of motion.

Despite the Veteran's December 2011 lay statement in which he complained that both knees "will not move," there have been no objective findings of left knee ankylosis; therefore, Diagnostic Code 5256 is inapplicable.  Additionally, in January 2014, although the Veteran complained that his knee had become "stuck" in 90 degrees of flexion, the knee was not ankylosed (frozen) in one position, as he still had range of motion.  Therefore, rating as ankylosis is not appropriate.  His range of motion had decreased to 5 to 115 degrees.  This same range of motion was shown in December 2014.  (As this December 2014 VA treatment record is unclear as to whether this range of motion finding applied to one or both knees, the Board will apply this worsened range of motion finding to both knees.)  Although this represented a decrease from the prior full or nearly full range of motion, it would still not warrant an increase as extension limited to 5 degrees warrants a zero percent rating under Diagnostic Code 5261 and flexion would have to be limited to 45 degrees to warrant even a compensable rating under Diagnostic Code 5260. 

The Board recognizes that the VA treatment and examination records revealed subjective complaints of knee pain and swelling and objective evidence of an antalgic gait and the issuance of a knee brace by his primary care physician.  Additionally, the Board notes the 2011 VA examination report finding of "severe" effects of the Veteran's bilateral knee degenerative joint disease on various activities of daily living, specifically, exercising, sports, and recreation.  However, there is little evidence of functional loss.  The Board observes that, given the Veteran's painful - albeit, non-compensable - left knee disability, the current 10 percent rating currently assigned for degenerative joint disease of the left knee appears to be consistent with DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  Even with consideration of these factors, the Veteran's functional limitation of the left knee does not approach the criteria for a compensable evaluation for either limited flexion or extension.  A November 2013 VA orthopedic note showed full left knee motor strength, and there was no indication of muscle atrophy in the VA treatment records or August 2011 VA examination.  Thus, the medical evidence reflects that a higher rating is not assignable at the present time, even when functional loss due to pain, swelling and other factors is considered.

Although the Veteran could get separate ratings for limitations of flexion and extension, if such limitations were objectively shown, the evidence above as to range of motion findings does not show separate ratings were warranted.  Again, the current rating contemplates painful motion that is somewhat limited, but not to the degree needed for compensable limitation of flexion or extension ratings.

At the hearing, the Veteran also indicated that he had some instability, which he would like considered for a separate rating.  The Board finds that the evidence does not support a separate compensable rating under Diagnostic Code 5257, as there is no objective, competent indication of lateral instability or recurrent subluxation as contemplated under that diagnostic code, nor does there appear to be the near equivalent of such symptomatology.  First, the Veteran does not contend, nor does the record show, that he had subluxation.  Instead, the Veteran complained of a feeling of instability or "giving way."  The RO did consider whether such a rating could be assigned in the Statement of the Case.  In order to warrant a separate rating for this type of disability, the evidence must show: 

* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms); or
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259).  See 38 C.F.R. § 4.71a.

The objective medical testing shows that ligamentous testing was normal.  Specifically, although the August 2011 VA examiner considered the Veteran's subjective complaints of weakness and "giving way," as well as the Veteran's reported use of a knee brace, the 2011 examiner ultimately found no instability or subluxation upon examination of the knees.  Even though the Veteran argues that the August 2011 examiner did not pick up on instability since he was wearing a brace, in looking at subsequent VA treatment records, there was no objective evidence of instability of the left knee.  At a November 2013 VA orthopedic consultation, the treating source noted that the Veteran had no history of patellar subluxations or dislocations since surgery in the 1980s.  The only symptoms noted were pain, swelling of the knee, and an antalgic gait.  These symptoms have not been attributed to instability in the left knee.  On examination, the joint stability tests of the left knee - including tests of anterior instability (Lachman test), anterior/posterior instability (anterior/posterior drawer test), and the varus and valgus stress tests - were all normal.  Upon follow-up evaluations in January and December 2014, those tests still remained normal.  Therefore, it is not just the VA examination that showed normal stability testing, but outpatient orthopedic evaluations in 2013 and 2014 as well.  

The Board has considered the Veteran's multiple lay statements regarding feelings of left knee instability pursuant to the JMPR.  Specifically, the Board has considered his March 2016 hearing testimony in which he stated that during the August 2011 VA examination, he was wearing a VA-issued left knee brace for instability.  He also testified that his left knee instability had worsened up to the time when he had his left knee surgery in January 2015.  The Board also notes his December 2011 statement in which he reported symptoms of weakness and "giving out" in his knees.  Furthermore, the Board considered the Veteran's subjective report to the August 2011 VA examiner of feelings of bilateral knee "giving way" and weakness, as well as his report of frequent knee brace us and his July 2013 statement reiterating that he reported these symptoms and his use of a knee brace to the August 2011 VA examiner.  Essentially, the Veteran suggests that his use of a VA-issued knee brace showed instability.  (The Board also considered his July 2013 statement in which he contended that the August 2011 VA examiner inadequately documented his symptoms of bilateral knee instability, and his various statements that the 2011 VA examination was otherwise inadequate; his contentions regarding the adequacy of the 2011 VA examination will be addressed further below.) 

The Board acknowledges the Veteran's subjective reports of feelings of left knee instability or "giving way," and his use of a left knee brace.  However, the Board finds the objective medical evidence of record showing no lateral instability of the left knee to be more probative than the Veteran's lay statements.  While the Veteran is competent to report the symptoms of his knee disability as he perceives them, the term "instability" can have multiple meanings, including instability in the normal plane of motion of the joint (i.e., weakness, buckling, giving way).  When describing his knee instability, the Veteran has stated that his knees "give out" or feel as though they are "collapsing."  Diagnostic Code 5257 explicitly refers to "lateral instability," which is a specific type of instability demonstrated by clinical testing for ligament laxity, such as Lachman's and drawer tests, as well as varus and valgus stress testing.  The medical records documenting the lack of instability are more probative than the Veteran's description of his symptomatology on the question of whether instability, as defined by the rating code, is manifested.  In light of the consistently negative findings on ligamentous testing and conclusion by the August 2011 VA medical examiner that there was no subluxation or lateral instability, the Board finds that weight of the medical evidence goes against a finding that the Veteran has subluxation or lateral instability in his left knee.  

Moreover, the Board recognizes the Veteran's July 2013 statement in which he contended that a September 2010 letter from TSA (a prospective employer), and a November 2011 return to work form completed by a VA physician showed that he had restricted work status related to the instability of his knees.  The Veteran also contended in his July 2013 statement that the 2010 TSA letter warranted a 20 percent rating for his knees.  However, the Board rejects the Veteran's readings of those documents and proposed increased rating for the following reasons.  First, the September 2010 TSA letter stated that he was medically disqualified from a position with that agency due to a history of knee injury or surgery with significant physical findings such as crepitus, effusion, pain lack of range of motion strength and instability (e.g., drawers sign Lachman test) or radiographic changes (e.g., joint space narrowing); or major knee injury or surgery which has been symptomatic in the past two years.  This letter did not make a specific finding that the Veteran in fact had instability of either knee (or any other specific knee symptoms), or cite any objective medical evidence in support of such a finding; rather, the letter cited instability as one of many possible, alternative knee symptoms or findings that may have supported the medical disqualification, using boilerplate language from the TSA Medical Guidelines for Transportation Security Screeners, 2007 edition.  These TSA personnel guidelines governing the medical disqualification of security screeners are not binding on VA.  The Board also rejects the Veteran's reading of the November 2011 return to work form.  That form shows that a VA physician found that the Veteran's restrictions began indefinitely from November 29, 2011 and the physician found no restrictions except "near total avoidance of ascending /descending steps or stairs or twisting of knees greater than 10 minutes per hour."  The physician did not make any objective findings or note any reported symptoms regarding lateral instability of the knees.  Thus, contrary to the Veteran's contentions in his July 2013 statement, neither document made any specific findings of lateral instability as to either knee that would warrant a separate, compensable rating under DC 5257, or otherwise warranted a higher rating for his left knee disability.

In summary, a separate compensable rating for lateral instability as contemplated by Diagnostic Code 5257 is not warranted, as it has not been diagnosed or objectively shown.  

In a December 2011 lay statement, the Veteran complained that both knees were "locked up and will not move."  The Veteran also complained of locking "on occasion" in December 2014; however, the August 2011 VA examination report showed the Veteran reported no locking episodes or episodes of dislocation.  Although a November 2013 VA treatment record noted reported symptoms of "locking and catching," the provider did not note a report of frequent episodes of locking.  In addition, a January 2014 VA treatment record notes that an MRI of the left knee showed no significant joint effusion.  Thus, an evaluation under Diagnostic Code 5258 is not appropriate because there is no evidence of effusion into the joint or dislocated cartilage, or that the reported locking episodes were frequent, according to the Veteran's own statements.  

Moreover, Diagnostic Code 5259 is not applicable, as there was no evidence of removal of the left knee cartilage prior to January 20, 2015.  The Board also notes that there has been no involvement with the tibia or fibula or evidence of genu recurvatum.  Accordingly, Diagnostic Codes 5262 and 5263 also are inapplicable.  

The Board acknowledges the Veteran's and his representative's assertions that his left knee disability was of great severity prior to January 20, 2015.  However, the Board finds that the evidence of record is supportive of a 10 percent rating for his left disability prior to January 20, 2015 for the reasons discussed above.  The Veteran primarily has described his left knee symptoms as pain and feelings of weakness or "giving out."  Moreover, lay and medical evidence regarding functional loss referred to the Veteran's difficulty with walking long distances, exercising, and climbing stairs, as well as his use of a left knee brace.  Such symptomatology and functional loss are consistent with the rating currently assigned for his left knee disability prior to January 20, 2015.  In addition, although the Board recognizes the Veteran's suggestion that his range of motion and other reported knee symptoms are worse than reflected in the left knee rating prior to January 20, 2015, he is not competent to make those medical conclusions.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Therefore, the Board gives more weight to the objective range of motion and other medical findings discussed above.  

In summary, the Board finds a higher rating is not warranted prior to January 20, 2015 for the Veteran's left knee disability.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B. Right Knee Rating 

The Veteran asserts that he is entitled to a rating higher than 10 percent for a service-connected right knee disability, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (arthritis, due to trauma) and 5261 (for limitation of extension).  The Veteran was granted a 10 percent rating based on painful motion of the right knee, which allows for at least the minimum compensable rating for a particular joint.  See 38 C.F.R. § 4.59.  He seeks a higher rating.

The Board incorporates by reference the rating criteria referenced above in the discussion regarding the Veteran's left knee disability.

Based on the review of the treatment record, the Veteran's right knee disability failed to meet the schedular criteria for a higher rating since his range of motion was mostly normal or near normal.  The August 2011 VA examination report noted that he had right knee flexion to 140 degrees and extension to 0 degrees.  No evidence of ankylosis was seen.  A December 2014 VA treatment record in which the Veteran complained of and sought treatment for bilateral knee pain noted flexion to 115 degrees and extension to 5 degrees.  (As noted above, since this December 2014 VA treatment record is unclear as to whether this range of motion finding applied to one or both knees, the Board will apply this worsened range of motion finding to both knees.)  An August 2016 VA orthopedic clinic note found flexion to 120 degrees and extension to 0 degrees.  Likewise, the November 2016 VA examination report noted that he had right knee flexion to 120 degrees and extension to 0 degrees.  The examiner found no right side ankylosis.  (The Board also notes a February 2016 VA orthopedic treatment record that found full extension and noted that his right knee x-rays "do not look that bad" in the context of finding right knee surgery sought by the Veteran was not warranted; however, the right knee flexion measurement was not comprehensible due to acknowledged typographical errors from dictation software.)  Moreover, despite the Veteran's December 2011 lay statement in which he complained that both knees "will not move," there have been no objective findings of right knee ankylosis; therefore, Diagnostic Code 5256 also is inapplicable.  Based on these results, the Veteran is not entitled to a compensable rating under the rating criteria for limitation of motion.  Therefore, the 10 percent rating is continued for painful range of motion.  

The Board recognizes that VA treatment records and the 2011 VA examination report revealed subjective complaints of right knee pain and swelling and objective evidence of pain with active motion and an antalgic gait.  Additionally, the Board notes the 2011 VA examination report finding of "severe" effects of the Veteran's bilateral knee degenerative joint disease on various activities of daily living, specifically exercising, sports, and recreation.  The Board also recognizes the 2016 VA examination report's finding that right knee pain noted on examination caused functional loss, and that flexion and extension exhibited pain.  However, the medical evidence reflects that a higher rating is not assignable at the present time for the right knee, even when functional loss due to pain, swelling and other factors is considered.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Even with consideration of these factors, the Veteran's functional limitation of the right knee does not approach the criteria for a compensable evaluation for either limited flexion or extension.  The 2016 VA examination showed full right knee motor strength, and there was no indication of muscle atrophy.  Thus, the medical evidence reflects that a higher rating is not assignable at the present time, even when functional loss due to pain, swelling and other factors is considered.

The Board has considered the Veteran's various lay statements of record reporting feelings of right knee instability, which he would like considered for a separate rating.  Specifically, the Board recognizes the Veteran's contention during the March 2016 hearing that he has "slight" right knee instability.  The Board also notes his December 2011 statement in which he reported symptoms of weakness and "giving out" in his knees.  Furthermore, the Board considered the Veteran's subjective reports to the August 2011 VA examiner of bilateral knee symptoms such as "giving way" and weakness; additionally, the Board has considered the Veteran's July 2013 statement reiterating that he reported these symptoms to the August 2011 VA examiner.  

However, the Board finds that the evidence does not support a separate compensable rating under Diagnostic Code 5257, as there is no objective, competent indication of lateral instability or recurrent subluxation as contemplated under that diagnostic code, nor does there appear to be the near equivalent of such symptomatology.  Indeed, a February 2016 VA treatment record and the August 2011 and November 2016 VA examination reports found no right knee instability based on objective physical examinations.  For the same reasons discussed above regarding the left knee, the Board affords more weight to the objective medical evidence of record showing no right knee lateral instability than the Veteran's subjectively reported feelings of right knee instability.  

Moreover, the Board recognizes the Veteran's July 2013 statement in which he contended that a September 2010 letter from TSA (a prospective employer), and a November 2011 return to work form filled out by a VA physician showed that he had restricted work status related to the instability of his knees.  The Veteran also contended in his July 2013 statement that the 2010 TSA letter warranted a 20 percent rating for his knees.  However, for the same reasons discussed above regarding the left knee, the Board rejects the Veteran's readings of those documents and finds that they do not warrant a separate compensable rating for right knee instability under DC 5257; nor do those documents otherwise warrant a higher rating for his right knee disability.  

In summary, the Board finds that a separate compensable rating for right knee lateral instability as contemplated by DC 5257 is not warranted, as it has not been diagnosed or objectively shown.  

In a December 2011 lay statement, the Veteran complained that both knees were "locked up and will not move."  The Veteran also complained of locking "on occasion" in December 2014; however, the August 2011 VA examination report showed the Veteran reported no locking episodes.  Moreover, the August 2011 VA examiner found no episodes of dislocation bilaterally, and the November 2016 VA examination report noted that August 2016 imaging revealed no right knee dislocation.  In addition, a February 2016 VA treatment record and the November 2016 VA examination report found no right knee effusion on examination.  Thus, an evaluation under Diagnostic Code 5258 is not appropriate because there is no evidence of effusion or dislocated cartilage, or that the reported locking episodes were frequent, according to the Veteran's own statements.  

Moreover, Diagnostic Code 5259 is inapplicable, as there was no evidence of removal of the cartilage.  The Board also notes that there has been no involvement with the tibia or fibula or evidence of genu recurvatum.  Accordingly, Diagnostic Codes 5262 and 5263 also are inapplicable.  

The Board acknowledges the Veteran's and his representative's contention that the Veteran's right knee disability is of great severity.  However, the Board finds that the evidence of record is supportive of a 10 percent rating for the reasons discussed above.  The Veteran primarily has described his symptoms as pain and feelings of weakness or "giving out."  Moreover, lay and medical evidence regarding functional loss have referred to his difficulty with walking long distances, exercising, and climbing stairs.  Such symptomatology and functional loss are consistent with the rating currently assigned for his right knee disability.  In addition, although the Board recognizes the Veteran's assertion that his range of motion has worsened, he is not competent to make that medical conclusion, and therefore the Board gives more weight to the objective range of motion findings by the August 2011 and November 2016 VA examiners, as well his the VA treating physicians, as discussed above.  See Jandreau, supra; see also Kahana, supra.

The Board recognizes the Veteran's contention in various lay statements, including his July 2013 statement, that notations on his VA treatment records indicate that he is entitled to a 20 percent rating for each knee disability for limitation of motion.  Specifically, in his July 2013 statement, he contended that an attached February 2013 VA treatment record that noted "SC [service-connected] Percent: 20%," and his disabilities of limitation of extension of both knees, showed he was entitled to higher ratings for limitation of motion for his knee disabilities.  However, that notation simply reflected the Veteran's current ratings for his right and left knee disabilities in VA's electronic VA medical records system, specifically his combined rating of 20 percent at that time for his respective knee disabilities.  Furthermore, as explained by the RO in the July 2013 statement of the case, as there is no specific diagnostic code for painful range of motion of the knees, the Veteran's right and left knee conditions were analogized to limited extension of the knee.  As discussed above, the evidence demonstrates that the range of motion of his right and left knee conditions were not compensable under Diagnostic Codes 5260 (limitation of flexion) or 5261 (limitation of extension), but were painful, thereby warranting the assigned 10 percent ratings for each knee.  See 38 C.F.R. § 4.59.

In summary, the Board finds a higher rating is not warranted for any time during the appeal period for the Veteran's right knee disability.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert , supra; Ortiz, supra.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Duties to Notify and Assist

The Board recognizes the Veteran's various lay statements of record contending that both the August 2011 and November 2016 VA examinations were inadequate.  Specifically, in a December 2011 statement, he contended the August 2011 VA examination was inadequate because the examiner failed to note his lay reports regarding his knee symptoms, and he suggested that that the examiner was biased against his claim.  In addition, in a July 2013 statement, he contended the August 2011 VA examination was inadequate because the examination was very brief and incomplete.  He alleged the 2011 examiner failed to test for lateral or any other form of instability of the knees and that the examiner's negative finding regarding knee instability was contradicted by the fact that VA had issued him a knee brace.  

Furthermore, in an April 2017 brief, the Veteran's representative asserted that the 2016 VA examination also was inadequate because the examiner was not an orthopedist but rather an internist.  The representative alleged that this indicated that the 2016 VA examiner was not competent, which "render[ed] her assessment no more probative than the appellant's lay assertions that there is worsening of his condition."  Accordingly, the representative requested a remand for a VA examination by a Board-certified orthopedist.

An adequate medical opinion is one that allows that Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The 2011 and 2016 VA examiners reviewed the Veteran's pertinent medical history, conducted clinical evaluations of him, and provided adequate discussions of relevant symptomatology of his knee disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  Because both VA examination reports contained clear conclusions with supporting data, the Board finds that they were adequate.  Contrary to the Veteran's contentions, the Board finds that both VA examiners thoroughly considered the Veteran's subjective reports, medical history, and objective medical evidence, and that the examiners' respective findings adequately reflected the current nature and severity of his knee conditions.  Regardless, it is not the examiner's job to consider the Veteran's lay statements in the context of assigning the proper disability rating - that responsibility lies with VA adjudicators.  The Board finds that the Veteran was afforded adequate VA examinations of his knees and there is no duty to provide another VA examination.

The Veteran's representative's argument that the 2016 VA examination was inadequate because the Veteran was entitled to an examination by a Board-certified orthopedist is without merit.  The regulations specifically provide that "[c]ompetent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  38 C.F.R. § 3.159(a)(1).  As the 2016 VA examiner was identified as a medical doctor, she was qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  While VA is required to provide an adequate examination, VA generally does not have to provide an examination by a particular specialist, let alone a Board-certified specialist.  

As for the left knee, that claim has been remanded by the Court, for the reasons discussed in more detail above.  Since that rating is for a specific time period, an additional examination is not required.  Moreover, the Veteran waived RO consideration of the new evidence added to the record pertaining to the left knee rating.  Therefore, there is no need to remand the left knee claim to the RO, as there is sufficient evidence of record for the Board to address the concerns raised in the JMPR. 

A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  The 2011 VA examination report included specific ranges of motion and instability findings, and there was no indication that the examiner's range of motion measurements or the other disputed findings were inaccurate, fictitious, or incomplete.  Moreover, the 2011 VA examiner's objective findings, including the negative finding regarding knee instability, were corroborated by contemporaneous VA treatment records, as discussed in detail above.  The 2011 VA examiner also thoroughly noted the Veteran's subjectively reported bilateral knee symptoms, including weakness and giving way, as well as his reported functional limitations and use of a knee brace.  Therefore, to the extent that the Veteran contends that the 2011 VA examination report included erroneous, incomplete, or biased findings, the Board finds that the presumption of irregularity has not been rebutted, as there is not "clear evidence" of irregularity.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.

ORDER

Prior to January 20, 2015, a rating in excess of 10 percent for a left knee disability is denied.

A rating in excess of 10 percent for a right knee disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


